I   Case:20-05064-EAG7 Doc#:8 Filed:01/04/21 Entered:01/04/21 13:08:50
                             Document
                        UNITED            Page 1 of 11 COURT
                                STATES BANKRUPTCY
                                                                                             Desc: Main


I                        FOR THE DISTRICT OF PUERTO RICO


I     INRE:

      NESTOR J. COLON ROSA
                                                            CASE NUMBER: 20-05064 EAG


I     LOURDES ROSADO VELAZQUEZ

I     DEBTORS                                               CHAPTER: 7


                                         STATEMENT OF PURPOSE

      TO THE HONORABLE COURT:

              COME NOW debtors represented by the undersigned attorney and very respectfully
      state and pray:

              Debtors filed an amended schedule A/B to eliminate the savings account of joint
      debtor' s grandmother from it.

             WHEREFORE, debtors respectfully request the Court to accept this motion and
      provide accordingly.

               CERTIFICATE OF SERVICE: I hereby certify that on this same date I
       electronically filed the foregoing with the Clerk of the Court using the CM/ECF system
       which will send notification of such filing to the Office of the United States Trustee, Chapter
       7 Trustee, Noreen Wiscovitch Rentas, and by regular mail to all parties in interest as per
       attached list.

              RESPECTFULLY SUBMITTED.
              In Ponce, Puerto Rico, this 4111 of January, 2021.


                                                     ls/Maria E. Vicens Rivera
                                                     MARiA E. VICENS RIVERA
                                                     USDC- PR 226711
                                                     91 40 MARINA ST., SUITE 801
                                                     PONCE, PUERTO RICO 00717
                                                     TEL. I FAX: (787) 259-1999
                                                     E-mail: mevicens@yahoo.com
Case:20-05064-EAG7 Doc#:8 Filed:01/04/21 Entered:01/04/21 13:08:50    Desc: Main
                         Document Page 2 of 11
                             LIST OF CREDITORS

  20-05064-EAG7IAAA IP O BOX 7066ISAN JUAN, PR 00916-70661 Ill
  20-05064-EAG7 IAEE IPO BOX363508ISAN JUAN, PR 00936-35081 Ill
  20-05064-EAG7IANTONIO J COLON GARCIA IFRAU & ASOCIADOSIPO BOX
  331 lSOIPONCE, PR 00733-11501 II
  20-05064-EAG7 IBANCO POPULAR !DIVISION DE SERVICIOS HIPOTECARIOSIPO
  BOX 71375ISAN JUAN, PR 00936-84751 II
  20-05064-EAG7IBANCO POPULAR DE PUERTO RICO IPO BOX 362708ISAN JUAN,
  PR 00936-2708 1Ill
  20-05064-EAG7 IBANK OF AMERICAIPO BOX 982238IEL PASO TX 79998-
  223 8 IIIlpreferred
  20-05064-EAG7ICARLOS MORALES FIGUEROA IURBANIZACION PUNTO
  OROl4091 CALLE COCOLLOIPONCE, PR 00728-20301 11
  20-05064-EAG7ICBNA IPO BOX 790034IST LOUIS, MO 63179-00341111
  20-05064-EAG71JPMORGAN CHASE BANK N AIBANKRUPTCY MAIL INT AKE
  TEAMl700 KANSAS LANE FLOOR Ol lMONROE LA 71203-4774lllpreferred
  20-05064-EAG7ICONSEJO DE TITULARES ICONDOMINIO TORRE PLAZA DEL
  SURl4021 CALLE CARLOS CARTAGENAIPONCE, PR 00717-033011 1
  20-05064-EAG7ICOOPERATIVA A/C PADRE MAC DONALD IPOP BOX 7022IPONCE,
  PR 00732-70221111
  20-05064-EAG71COOPERATIVA AHORRO Y CREDITO ADJUNTAS IAPARTADO
  SIADJUNTAS, PR 00601-00051 Ill
  20-05064-EAG71CREDIT CONTROL LLC IPO BOX 160IHEZELWOOD, MO 63042-
  01601 Ill
  20-05064-EAG7IDEPARTAMENTO DE HACIENDA !BANKRUPTCY SECTIONIP O
  BOX 9024140ISAN JUAN, PR 00902-41401II
  20-05064-EAG7IDIOSDADA DEL CARMEN NIGAGLIONI IPO BOX 10694IPONCE, PR
  00732-06941Ill
  20-05064-EAG7IFIRSTBANK IDEPARTAMENTO DE AUTOSIP O BOX 13817ISAN
  JUAN, PR 00908-38001II
  20-05064-EAG7IINTERNAL REVENUE SERVICES IP O BOX 7346 IPHILADELPHIA,
  PA 19101-73461111
  20-05064-EAG7JDSNB MACY SICITIBANKllOOO TECHNOLOGY DRIVE MS 77710
  FALLON MO 63368-2222111preferred
  20-05064-EAG7 IMIDLAND CREDIT MANAGEMENT IP O BOX 605781LOS ANGELES ,
  CA 90060-05781 Ill
  20-05064-EAG7IMONEY EXPRESS IP O BOX 11890ISAN JUAN, PR 00922-18901 Ill
  20-05064-EAG7IORIENTAL BANK IPO BOX 364745ISAN JUAN, PR 00936-47451 Ill
  20-05064-EAG7IPERFECTION COLLECTION 1313 E 1200 S, SUITE 102IOREM, UT
  84058-6910111 1
  20-05064-EAG7IPORTFOLIO            RECOVERY ASSOCIATES        LLCIPO   BOX
  41067INORFOLK VA 23541-1067l lllpreferred
  20-05064-EAG7JRELIABLE SERVICES IPO BOX 703701SAN JUAN, PR 00936-83701 Ill
  20-05064-EAG7ISYNCB/HH GREGG IPO BOX 965060 IORLANDO, FL 32896-50601Ill
  20-05064-EAG71Synchrony Bank Jc/o of PRA Receivables Management, LLCIPO Box
  41021 INorfolk, VA 23541-1021 I II
  20-05064-EAG71Y ADIRA RODRIGUEZ TORRE IURBANIZACION PUNTO ORO l4091

                                      2
                       Case:20-05064-EAG7 Doc#:8 Filed:01/04/21 Entered:01/04/21 13:08:50                                                                             Desc: Main
\
                                                Document Page 3 of 11
        Fill in this information to identify your case and this filing :
\       Debtor 1                    NESTORJORGECOLONROSA
                                    First Name                                    Middle Name                       Last Name


I       Debtor 2
        (Spouse, if filing)
                                    LOURDES ROSADO VELAZQUEZ
                                    First Name                                    Middle Name                       Last Name



I       United States Bankruptcy Court for the:                       DISTRICT OF PUERTO RICO
                                                                     ~~~~~~~~~~~~~~~~~~~~~~~~~~~




                                                                                                                                                                      ~     Check if this is an

    I                                                                                                                                                                       amended filing



        Official Form 106A/B
        Schedule A/8: Property                                                                                                                                             12/15
        In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category where you
        think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
        information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known) .
        Answer every question.

                    Describe Each Residence, Building, Land , or Other Real Estate You Own or Have an Interest In

        1. Do you own or have any legal or equitable interest In any residence, building, land, or similar property?

          O No. Go to Part 2.
          lil] Yes.    Where is the property?




         1.1                                                                              What is the property? Check all that apply
                JARDINES DEL CARIBE                                                                                                           Do not deduct secured claims or exemptions. Put
                305 CALLE 2
                                                                                            !ill   Single-fam ily home
                                                                                                                                              the amount of any secured claims on Schedule D:
                Street address, if available, or other description
                                                                                            0      Duplex or multi-unit building              Creditors Who Have Claims Secured by Property.
                                                                                            0      Condominium or cooperative

                                                                                            0      Manufactured or mobile home
                                                                                                                                              Current value of the      Current value of the
                PONCE                             PR        00728-4462                                                                        entire property?          portion you own?
                City                             State               ZIP   Code             80      Land
                                                                                                    Investment property
                                                                                                   Timeshare
                                                                                                                                                    $140,000.00                 $140,000.00
                                                                                                                                              Describe the nature of your ownership interest
                                                                                            0      Other                                      (such as fee simple, tenancy by the entireties, or
                                                                                           Who has an interest in the property? Check one     a life estate), if known.
                                                                                            li£I    Debtor 1 only                             REAL PROPERTY
                PONCE                                                                       O       Debtor 2 only
                County                                                                      O       Debtor 1 and Debtor 2 only
                                                                                                                                                  Check if this is community property
                                                                                            O       At least one of the debtors and another   O   (see instructions)
                                                                                           Other information you wish to add about this item, such as local
                                                                                           property identification number:

                                                                                           CONCRETE HOUSE
                                                                                           3BEDROOMS2BATHROOMS
                                                                                           312.58 SM




         Official Form 106A/B                                                                      Schedule A/8: Property                                                                   page 1
         Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                      Best Case Bankruptcy
              Case:20-05064-EAG7 Doc#:8 Filed:01/04/21 Entered:01/04/21 13:08:50                                                                                  Desc: Main
                                       Document Page 4 of 11
 Debtor 1         NESTOR JORGE COLON ROSA
 Debtor 2         LOURDES ROSADO VELAZQUEZ                                                                                   Case number (if known)             20-05064
                                                                                                                                                                ~~~~~~~~~~-




       If you own or have more than one, list here:
 1.2                                                                    What is the property? Check all that apply
       CONDOMINIO TORRE PLAZA DEL                                         O      Single-family home
       SUR                                                                                                                          Do not deduct secured claims or exemptions. Put
       4021 CALLE CARLOS CARTAGENA
                                                                          O      Du plex or multi-unit building                     th e amount of any secu red claims on Schedule D:
       APARTAMENTO 10A                                                    GlJ    Condomin iu m or cooperative                       Creditors Who Have Claims Secured by Property.

       Street address, if available, or other description

                                                                          O      Manufactured or mobile home
                                                                                                                                   Current value of the             Current value of the
       PONCE                             PR         00717-0000
       City                              State              ZI P Code     B
                                                                          D
                                                                                 Land
                                                                                 Investment property
                                                                                 Timeshare
                                                                                                                                   entire property?
                                                                                                                                              $110,000.00
                                                                                                                                                                    portion you own?
                                                                                                                                                                            $110,000.00
                                                                                                                                   Describe the nature of your ownership interest
                                                                          D      Other                                             (such as fee simple, tenancy by the entireties, or
                                                                        Who has an interest in the property? Check one             a life estate), if known .
                                                                          O      Debtor 1 only                                      Fee simple
       PONCE                                                              [i'l   Debtor 2 on ly
       County
                                                                          O      Debtor 1 and Debtor 2 on ly
                                                                                                                                           Check if this is community property
                                                                          O      At least one of the debtors an d anoth er         D       (see instructions)

                                                                        Other information you w ish to add about th is item, such as loca l
                                                                        property identification number:

                                                                        2BEDROOMS2BATHROOMS
                                                                        96.26 SM
                                                                        BUILDING IS NOT LIVEABLE AFTER THE JANUARY 7 OF 2020
                                                                        EARTHQUAKE
                                                                        AN INSURANCE OFFER HAS BEEN MADE AND ACCEPTED BY THE
                                                                        HOMEOWNERS ASSOCIATION BUT NO DISTRIBUTION HAS BEEN MADE
                                                                        YET


       If you own or have more than one, list here:
 1.3                                                                    What is the property? Check all that apply
       URBANIZACION PUNTO ORO                                             [i'J   Single-fami ly home                               Do not deduct secured claims or exemptions. Put
       4343 CALLE LA CANDELARIA                                                                                                    the amou nt of any secured claims on Schedule D:
       Street address, if available, or other description
                                                                         D       Duplex or multi-unit building                     Creditors Wh o Have Claims Secured by Pro perty.
                                                                          D      Condominium or coo perati ve

                                                                          D      Manufactured or mo bile home                      Current value of the             Current value of the
       PONCE                             PR        00728-0000
       City                              State              ZIP Code      B
                                                                          D
                                                                                 Land
                                                                                 Investment property
                                                                                 Timeshare
                                                                                                                                   entire property ?
                                                                                                                                               $17,500.00
                                                                                                                                                                    portion you own?
                                                                                                                                                                             $17,500.00
                                                                                                                                   Describe the nature of your ownership interest
                                                                         D       Other                                             (such as fee simple , tenancy by the entireties , or
                                                                        Who has an interest in the property? Check one             a life estate) , if known .
                                                                          O      Debtor 1 only                                     Fee simple
       PONCE                                                             Ii]     Debtor 2 only
       County                                                             O      Debtor 1 and Debtor 2 only
                                                                                                                                   1:#l Check if this is community property
                                                                          D      At least one of the debtors and another           [l(;J   (see instructions)

                                                                        Other information you wish to add about this item, such as local
                                                                        property identification number:

                                                                        3 BEDROOMS 2 BATHROOMS
                                                                        325SM
                                                                        TOTAL VALUE $105,000
                                                                        1/2 OWNED BY EUGENIO ROSADO ORTIZ= $52,500
                                                                        1/3 OWNED BY CODEBTOR ($52,500/3)1/3 OWNED BYCHRISTIAN
                                                                        EUGENIO ROSADO VELAZQUEZ AND 1/3 OWNED BY EUGENIO ROSADO
                                                                        VELAZQUEZ
                                                                        CODEBTOR'S INTEREST EQUALS $17,500


2. Add the dollar value of the portion you own for all of your entries from Part 1, including any entries for
   pages you have attached for Part 1. Write that number here ................................................. .. ........................ = >                         $267,500.00




                                                                            Schedule AJB: Property                                                                                    page 2
Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com                                                                                                        Best Case Bankruptcy
I   Debtor 1
            Case:20-05064-EAG7 Doc#:8 Filed:01/04/21 Entered:01/04/21 13:08:50
              NESTOR JORGE COLON ROSA Document Page 5 of 11
                                                                                                                                                          Desc: Main

    Debtor 2            LOURDES ROSADO VELAZQUEZ                                                                         Case number (if known)      20-05064
                                                                                                                                                     ~---------~
I   Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
    someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.


I   3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

      0      No

I     lil Yes
      3.1     Make:      ACURA       Who has an interest in the property?                                   Check one
                                                                                                                                  Do not deduct secured claims or exemptions. Put
                         ----------~
                         RDX         D Debtor 1 only
                                                                                                                                  the amount of any secured claims on Schedule D:
                                                                                                                                  Creditors Who Have Claims Secured by Property.
\
              Model:
              Year:
                         ----------~
                         2015                                    It] Debtor 2 only                                                Current value of the      Current value of the
              Approxima-te-m--,,.ile_a_g-e:_ _ _ _ _ __
                                                                 D Debtor 1 and Debtor 2 only                                     entire property?          portion you own?
              Other information :                                D At least one of the debtors and another
                                                                 D Check    if this is community property
                                                                                                                                           $14,856.00                 $14,856.00
                                                                   (see instructions)




      3.2     Make:      NISSAN                                                                                                   Do not deduct secured claims or exemptions. Put
                                                                  Who has an interest in the property? Check one
              Mode I:
                         ~----------
                         MAXIMA                                  It] Debtor 1 only
                                                                                                                                  the amount of any secured claims on Schedule 0 :
                                                                                                                                  Creditors Who Have Claims Secured by Property.
              Year:       2016                                   D Debtor 2 only                                                  Current value of the      Current value of the
              Approxima-te-m"""ile_a_g-e·-.- - - - - - -
                                                                 D Debtor 1 and Debtor 2 only                                     entire property?          portion you own?
              Other information:                                 D At least one of the debtors and another
                                                                  D Check    if this is community property                                 $14,536.00                 $14,536.00
                                                                    (see instructions)




    4. Watercraft, aircraft, motor homes, A TVs and other recreational vehicles, other vehicles, and accessories
       Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

      lil]   No
      0      Yes



     5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for
       .pages you have attached for Part 2. Write that number here .............................................................................=>                 $29,392.00


                  Describe Your Personal and Household Items
     Do you own or have any legal or equitable interest in any of the following items?                                                                    Current value of the
                                                                                                                                                          portion you own?
                                                                                                                                                          Do not deduct secured
                                                                                                                                                          claims or exemptions.
    6. Household goods and furnishings
        Examples: Major appliances, furniture, linens, china, kitchenware
       0 No
       It] Yes. Describe .. ...

                                       ! ONE BEDROOM SET 100                                                                                                               $100.00


                                       ! REFRIGERATOR 150 MICROWAVE 50                                                                                                     $200.00


                                       !TWO TV                                                                                                                             $200.00


                                       ! TWO BEDROOM SETS 150 LOVE SEAT 75                                                                                                 $225.00


                                       ! WASHING AND DRYER COMBO 100                                                                                                       $100.00


    Official Form 106A/B                                                    Schedule A/B: Property                                                                             page 3
    Software Copyright (c) 1996-2020 Best Case, LLC -www.bestcase.com                                                                                               Best Case Bankruptcy
           Case:20-05064-EAG7 Doc#:8 Filed:01/04/21 Entered:01/04/21 13:08:50                                                          Desc: Main
                                    Document Page 6 of 11
 Debtor 1       NESTOR JORGE COLON ROSA
 Debtor 2       LOURDES ROSADO VELAZQUEZ                                                                Case number (if known)     20-05064
                                                                                                                                  ~~~~~~~~~~-




                                   [ REFRIGERATOR 75 STOVE 50 MICROWAVE 25                                                                              $150.00


                                    TV                                                                                                                    $50.00


                                   [ WASHING MACHINE 75                                                                                                   $75.00


7. Electronics
   Examples: Te levisions and rad ios; audio, video , stereo , and digital equ ipment; compute rs, printers, scanners ; music collections; electronic devices
                including cell phones , cameras , media players, games
   ~     No
   O     Yes. Describe .. ..

8. Collectibles of value
   Examples: Antiques an d figurines ; paintings , prints , or other artwork; books, pictures, or other art objects; stamp, co in, or baseball card collections;
               other collections , memorabilia, collectibles
   ~     No
   O Yes.      Describe .....

9. Equipment for sports and hobbies
    Examples: Sports, photographic, exercise , and other hobby equipment; bicycles, pool tables, golf clubs , skis; canoes and kayaks ; ca rpentry tools;
              musical instruments
   ~ No
   O  Yes. Describe ..

10. Firearms
     Examples: Pistols, rifles , shotguns, ammunition , and related equipment
   ~     No
   O Yes .     De scribe .....

11 . Clothes
     Examples: Everyday clothes , furs, leather coats, designer wear, shoes, accessories
    0 No
   Ill Yes . Describe .. ...

                                   [ CLOTHES 300                                                                                                        $300.00


12. Jewelry
     Examples: Everyday jewelry , costume jewelry , engagement rings , wedding rings , heirloom jewelry, watches , gems, gold , si lver
   ~ No
   O  Yes. Describe .....

13. Non-farm animals
    Examples: Dogs, cats, birds , horses
   ~ No
   O  Yes . Describe .....

14. Any other personal and household items you did not already list, including any health aids you did not list
   ~     No
   O     Yes. Give specific information ...


 15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached
     for Part 3. Write that number here .......... ... .......... ............................ ..... ..................... .                      $1,400.00




                                                                                                                                       Current value of the
                                                                                                                                       portion you own?
                                                                                                                                       Do not deduct secured
                                                                                                                                       claims or exemptions.




Official Form 106A/B                                                 Schedule A/B : Property                                                                page 4
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
             Case:20-05064-EAG7 Doc#:8 Filed:01/04/21 Entered:01/04/21 13:08:50                                                                  Desc: Main
    Debtor 1   NESTOR JORGE COLON ROSA Document Page 7 of 11

I   Debtor 2        LOURDES ROSADO VELAZQUEZ                                                                     Case number (if known)      20-05064
                                                                                                                                            ~~~~~~~~~~




    16. Cash
        Examples: Money you have in your wallet, in your home , in a safe deposit box, and on hand when you file your petition


I      ~ No
       0 Yes .. ..... ..... .... ................. .............. ........ .... .. .... ....... ......... ....... .............. ... .. .... .

    17. Deposits of money

I       Examples: Checki ng , saving s, or other financial accounts ; certificates of deposit; shares in credit un ions, brokerage houses, and other similar

       0 No
                        institutions. If you have multiple accounts with the same institution, list each.

       ~ Yes ...... ... ....... .... ..                                    Institution name :

I                                         17. 1.   CHECKING
                                                                             BANCO POPULAR DE PUERTO RICO
                                                                             ACCOUNT NO 074-373358                                                               $0.84


                                                                             BANCO POPULAR DE PUERTO RICO
                                          17.2.    CHECKING                  ACCOUNT NO 121-661113                                                               $0.65

                                                                             COOPERATIVA PADRE MAC DONALD
                                                   CHEKING AND               ACCOUNT NO 31375
                                          17.3.    SAVINGS                   INACTIVE FOR MORE THAN 3 MONTHS                                                     $0.00

                                                                             COOPERATIVA ADJUNTAS
                                                   CHEKING AND               ACCOUNT NO 18822
                                          17.4.    SAVINGS                   INACTIVE FOR MORE THAN 3 MONTHS                                                     $0.00


    18. Bonds, mutual funds, or publicly traded stocks
        Examples: Bond funds, investment accounts with brokerage firms , money market accounts
       ~ No
       D  Yes ................ ..     Institution or issuer name:

    19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
        joint venture
       ~ No
       O  Yes. Give specific information about them ..... .. .... ........
                                     Name of entity:                                          % of ownership:

    20. Government and corporate bonds and other negotiable and non-negotiable instruments
        Negotiable instruments include personal checks, cashiers' checks , promi ssory notes, and money orders.
        Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them .
       ~ No
        DYes . Give specific information about them
                                      Issuer name :

    21. Retirement or pension accounts
        Examples: Interests in IRA, ERISA, Keogh , 40 1(k) , 403(b), thrift savings accounts , or other pension or profit-sharing plans
       ~ No
        D Yes. List each account separately.
                                  Type of account:                    Institution name :

    22. Security deposits and prepayments
        Your share of all unused deposits you have made so that you may contin ue service or use from a company
         Examples: Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others
       ~ No
        D Yes. .... ...... ... ... ... ..                          Institution name or individual:

    23. Annuities (A contract for a periodic payment of money to you , either for life or for a number of years)
       ~ No
        O Yes ..... .... .... Issuer name and description .

     24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
         26 U.S.C. §§ 530(b)(1 ), 529A(b) , and 529(b)(1 ).
        ll] No
        D   Yes ...... ... ... . Institution name and description . Separately fi le the records of any interests.11 U.S.C. § 521 (c):

     25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
        ~ No

     Official Form 106A/B                                                 Schedule A/8: Property                                                                   page 5
     Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
          Case:20-05064-EAG7 Doc#:8 Filed:01/04/21 Entered:01/04/21 13:08:50                                                          Desc: Main
                                   Document Page 8 of 11
 Debtor 1        NESTOR JORGE COLON ROSA
 Debtor 2        LOURDES ROSADO VELAZQUEZ                                                              Case number (if known)       20-05064
                                                                                                                                    ~~~~~~~~~~




    D    Yes . Give specific information about them ...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
    Examples: Internet domain names, websites , proceeds from royalties and licensing agreements
   illNo
   D  Yes. Give specific information about them .. .

27 . Licenses, franchises, and other general intangibles
     Examples: Build ing permits, exclusive licenses , cooperative association holdings, liquor licenses, professional licenses
    ~ No
    O Yes . Give specific information about them ...
Money or property owed to you?                                                                                                        Current value of the
                                                                                                                                      portion you own?
                                                                                                                                      Do not deduct secured
                                                                                                                                      claims or exemptions.

28 . Tax refunds owed to you
   Ill No
   D   Yes. Give specific information about them , including whether you already filed the returns and the tax years .... ...



29. Fami ly support
     Examples: Past due or lump sum alimony, spousal support, child support, maintenance , divorce settlement, property settlement
   ~ No
   D  Yes. Give specific information ..... .


30 . Other amounts someone owes you
     Examples: Unpaid wages, disability insurance payments, disability benefits , sick pay, vacation pay, workers ' compen sation , Social Security
                 benefits; unpa id loans you made to someone else
    0 No
    ~ I Yes. Give specific information ..
                                                      INSURANCE CLAIM WITH MAPFRE FOR POLICY COVERING
                                                      REAL ESTATE PROPERTY AT CONDOMINIO TORRE PLAZA
                                                      DEL SUR APARTMENT 10A                                                     j                 $48,114.33


31 . Interests in insurance policies
      Examples: Health , disability, or life insurance; health savings account (HSA); cred it, homeowner's, or renter's insurance
    ~ No
   D   Yes . Name the insurance company of each policy and list its value .
                                     Company name:                                            Beneficiary:                             Surrender or refund
                                                                                                                                       value:

32 . Any interest in property that is due you from someone who has died
      If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
     someone has died .
    ~ No
   D     Yes . Give specific information ..


33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
    Examples: Accidents, employment disputes, insurance claims , or rights to sue
   ~ No
   D  Yes . Describe each claim..... ...

34. Other contingent and unliquidated claims of every nature, including counterclaims of t he debtor and rights to set off claims
   0 No
   IllYes. Describe each claim ...




Official Form 106A/B                                                  Schedule A/B: Property                                                              page 6
Software Copyright (c) 1996-2020 Best Case, LLC - www. bestcase.com                                                                            Best Case Bankruptcy
        Case:20-05064-EAG7 Doc#:8 Filed:01/04/21 Entered:01/04/21 13:08:50                                                                                        Desc: Main
Debtor 1  NESTOR JORGE COLON ROSA Document Page 9 of 11
Debtor 2        LOURDES ROSADO VELAZQUEZ                                                                                         Case number (if known)        20-05064
                                                                                                                                                               ~~~~~~~~~~




                                                         INSURANCE CLAIM WI TH MAPFRE FROM MASTER POLICY
                                                         OF CONDOMINIO TORRE PLAZA DEL SUR

                                                         INSURANCE OFFER HAS BEEN ACCEPTED BY CONSEJO DE
                                                         TITULARES CONDOMINIO TORRE PLAZA DEL SUR AND
                                                         DEBTOR DOES NOT KNOW THE AMOUNT SHE WILL
                                                         RECEIVE YET

                                                         THE MORTGAGE BALANCE PENDING ONCE THE AMOUNT
                                                         OF $48,114.33 IS RECEIVED FROM MAPFRE (FROM THE
                                                         MORTGAGE INSURANCE) AND PAID TO BANCO POPULAR
                                                         DE PUERTO RICO WILL BE $35,356.17 ($83,470.50 -
                                                         48,114.33)

                                                         THE BALANCE PENDING FOR MAINTENANCE FEES WILL BE
                                                         DEDUCTED FROM ANY AMOUNT OF MONEY TO BE
                                                         RECEIVED FROM THIS CLAIM                                                                                             Unknown


35. Any financial assets you did not already list
   ~ No
   D Yes . Give specific information ..
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
    for Part 4. Write that number here .....................................................................................................................              $48,115.82

          Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.

37. Do you own or have any legal or equitable interest in any bus iness-related property?
  ~ No. Go to Part 6.
  D Yes.     Go to line 38.



          Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
          If you own or have an interest in farmland, list it in Part 1.


46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
    ~ No. Go to Part 7.
     D Yes. Go to line 47.
                 Describe All Property You Own or Have an Interest in That You Did Not List Above

53. Do you have other property of any kind you did not already list?
    Examples: Season tickets, country club membership
   ~ No
   D Yes . Give specific information .... .. ...
 54 . Add the dollar value of all of your entries from Part 7. Write that number here                                                                                            $0.00




Official Form 106A/B                                                            Schedule A/B: Property                                                                                page 7
Software Copyright (c) 1996-2020 Best Case, LLC - www. be stcase.com                                                                                                       Best Case Bankruptcy
            Case:20-05064-EAG7 Doc#:8 Filed:01/04/21 Entered:01/04/21 13:08:50                                                                                         Desc: Main
                                     Document Page 10 of 11
 Debtor 1          NESTOR JORGE COLON ROSA
 Debtor 2          LOURDES ROSADO VELAZQUEZ                                                                                              Case number (if known)   20-05064
                                                                                                                                                                  ~~~~~~~~~~-




1111111111 List the Totals of Each Part of this Form
 55. Part 1: Total real estate, line 2 ............................ .. ........................................................................................                $267!500.00
 56. Part 2: Total vehicles, line 5                                                                             $291392.00
 57 . Part 3: Total personal and household items, line 15                                                        fili400.00
 58. Part 4: Total financial assets, line 36                                                                    $48,115.82
 59. Part 5: Total business-related property, line 45                                                                   _$_0.00
 60. Part 6: Total farm- and fishing-related property, line 52                                                          _$_0.00
 61 . Part 7: Total other property not listed, line 54                                             +                     $0.00

 62 . Total personal property . Add lines 56 through 61 ...                                                     UJJ1907.82              Copy personal property total             $78,907.82

 63 . Total of all property on Schedule A/B. Add line 55 + line 62                                                                                                           $346,407.82




Official Form 106A/B                                                                 Schedule A/B: Property                                                                              page 8
Software Copyright (c) 1996-2020 Best Case, LLC - www.bestcase.com                                                                                                            Best Case Bankruptcy
                  Case:20-05064-EAG7 Doc#:8 Filed:01/04/21 Entered:01/04/21 13:08:50                                          Desc: Main
\                                          Document Page 11 of 11


I   Fill in this information to identify your case:


I   Debtor 1

    Debtor 2
                                NESTOR JORGE COLON ROSA
                                First Name

                                LOURDES ROSADO VELAZQUEZ
                                                               Middle Name              Last Name




I   (Spouse if, filing)         First Name


    United States Bankruptcy Court for the:
                                     DISTRICT OF PUERTO RICO
                                     -----------------------
                                                               Middle Name              Last Name




    Case number             20-05064
    (if known)              --------------                                                                             It]   Check if this is an
                                                                                                                             amended filing



    Official Form 1060ec
    Declaration About an Individual Debtor's Schedules                                                                                             12/15

    If two married people are filing together, both are equally responsible for supplying correct information.

    You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or
    obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
    years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                          Sign Below


            Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

           lilJ    No
           D       Yes. Name of person        - - - - - - - - - - - -- - -- - - - - - - - Attach Bankruptcy Petition Preparer's Notice,
                                                                                          Declaration, and Signature (Official Form 119)


          Under penalty of perjury, I declare that I have read the summary and schedules filed with this declaration and
          that they are true and correct.

            X Isl NESTOR JORGE COLON ROSA                                               X Isl LOURDES ROSADO VELAZQUEZ
              NESTOR JORGE COLON ROSA                                                       LOURDES ROSADO VELAZQUEZ
                  Signature of Debtor 1                                                     Signature of Debtor 2

                  Date      January 4, 2021                                                 Date    January 4, 2021




    Official Form 106Dec                                       Declaration About an Individual Debtor's Schedules
    Software Copyright (c) 1996-2020 Best Case, LLC . www.bestcase.com                                                                 Best Case Bankruptcy
